Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed September 29, 2009.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00793-CV

In Re Gerald King,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On September 17, 2009, relator, Gerald King, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator is
attempting to appeal a Brazoria County small claims court judgment to the
county court at law.  Relator seeks to compel the respondent, Joyce Hudman,
County Clerk of Brazoria County, to file his notice of appeal to the county
court at law.  
A court of appeals has no general writ power over a person—other
than a judge of a district or county court—unless issuance of the writ is
necessary to enforce the court’s jurisdiction.  See Tex. Gov’t Code Ann.
§ 22.221.  Respondent is not a district or county judge.  For the county clerk
to come within our jurisdiction, it must be established that the issuance of
the writ of mandamus is necessary to enforce our jurisdiction.  See In re
Coronado, 980 S.W.2d 691, 692–93 (Tex. App.—San Antonio 1998, orig.
proceeding) (explaining that in order for district clerk to fall within
jurisdictional reach of court of appeals, it must be shown that issuance of
writ of mandamus is necessary to enforce court of appeals’ jurisdiction).  Relator
has not shown that the exercise of our mandamus authority against the
respondent is necessary to enforce our jurisdiction.  Therefore, we do not have
jurisdiction to issue a writ of mandamus against the respondent.  
Accordingly, relator’s petition for writ of mandamus
is ordered dismissed for lack
of  jurisdiction.
 




                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Seymore
and Sullivan.